Citation Nr: 1229885	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-21 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

2.  Entitlement to an increased rating for diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1967 to September 1969.  He received the Combat Action Ribbon in connection with combat in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision of the Winston-Salem, North Carolina regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to TDIU.

The Veteran's former representative, the North Carolina Department of Veterans Affairs, withdrew from its representation in October 2009.  The Veteran withdrew his authorization for the American Legion to represent him in December 2009.

In February 2010 and September 2011, the Board remanded this appeal for additional development.

The issue of entitlement to an increased rating for diabetes mellitus has not yet been addressed by the RO, as it was first raised during an examination in November 2011.  The issue, however, is inextricably intertwined with the issue of entitlement to a TDIU, and must be remanded, rather than referred, for proper development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The September 2011 remand directed the AOJ to schedule the Veteran for a VA examination to obtain an opinion as to whether all of the Veteran's service connected disabilities would together prevent him from obtaining and maintaining gainful employment (i.e. employment paying above the poverty rate for a single person) for which his education and occupational experience would otherwise qualify him.  See 38 C.F.R. § 4.16 (2011).

The Veteran had been provided examinations in August and September 2010, following which the examiners addressed unemployability solely on the basis of the service-connected posttraumatic stress disorder (PTSD), without considering the other service connected disabilities.  

Following the September 2011 remand, the AOJ again scheduled the Veteran for an examination.  The November 2011 examiner, in contrast to the August 2010 and September 2010 reports, only addressed the effects of the Veteran's diabetes, dry eye, and benign growth of the left femur, would prevent him from maintaining gainful employment.  The November 2011 examiner stated in his report that as he was not a psychiatrist or psychologist, he could not say if the Veteran's PTSD would keep him from working.  Because the November 2011 examiner did not consider all of the Veteran's disabilities, that examination report is insufficient to decide the Veteran's claim.  Id.

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The issue of entitlement to an increased rating for diabetes mellitus, to include whether the Veteran is entitled to a separate compensable evaluation for diabetic peripheral neuropathy, is also remanded to the AOJ for proper development.  During the November 2011 examination, as part of a diabetes mellitus questionnaire completed by the examiner, the examiner noted that the Veteran had diabetic peripheral neuropathy, a "recognized complication of [diabetes mellitus]."  The Board accepts the November 2011 examination report as a claim for an increased rating for the Veteran's service-connected diabetes mellitus.

The issue of entitlement to an increased rating for diabetes mellitus must be remanded, not referred, to the AOJ, as it is inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  

Notably, remand of the increased rating claim for diabetes mellitus for initial development and adjudication is wholly consistent with the United States Court of Appeals for the Federal Circuit's recent observation in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011) that no law or regulation precludes VA from providing additional assistance in developing a claim when it is deemed appropriate.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Savage v. Shinseki, 24 Vet. App. 259, 268-71 (2011).  Thus, the Board may properly direct development and initial adjudication of the Veteran's increased rating claim for diabetes mellitus.

In the September 2011 remand, the Board instructed the Agency of Original Jurisdiction (AOJ) to ask the Veteran to complete releases to obtain all records of treatment by Hassan Jabbour, M.D., since December 2008, for a psychiatric disability.  The remand instructed that if the Veteran failed to provide the necessary releases, the Veteran should be advised that he may submit the records himself.  Additionally, if the Veteran submitted a signed authorization, and VA was unsuccessful in obtaining the records, the Veteran was to be so advised.  The record contains no suggestion that the AOJ informed the Veteran that he could submit the records himself.  Inasmuch as the case must be remanded for other reasons, there will be an opportunity to provide the notice mandated by VA regulations.  See 38 C.F.R. § 3.159(e)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran submit records of his treatment for a psychiatric disability since 2008 by Dr. Jabbour.

2.  The AOJ should adjudicate the Veteran's entitlement to compensation for diabetic neuropathy.

3.  After all of the foregoing development has been completed; the Veteran should be afforded an examination to obtain an opinion as to whether the service connected disabilities:

a) PTSD with dissociative disorder, rated as 50 percent disabling,

b) diabetes mellitus rated as 20 percent disabling,

c) dry eyes associated with diabetes mellitus rated as 10 percent disabling,

d) left femur bone tumor excision residuals, rated noncompensable, 

e) psychogenic impotency associated with PTSD, also rated noncompensable, and

f) diabetic neuropathy or any other disability determined to be service-connected as a result of further development in this case;

would together prevent the Veteran from obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should note that the claims folder, including a copy of this remand, was reviewed, and provide reasons for the opinion regarding employability.

4.  If the Veteran does not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of Compensation and Pension for a determination as to whether the service connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(b) (2011). 

5.  The AOJ should review the record to insure that all required development has been completed and that the opinions sought in this remand have been obtained.

6.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

